Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 5, 2019

                                    No. 04-18-00610-CV

Michael P. GEARY, Independent Executor of the Estate of Joseph William Geary, Jr., Deceased
                               and Falcon Energy, Inc.,
                                     Appellants

                                              v.

TOW BOW RANCH LIMITED PARTNERSHIP, Two Bow Management, LC and Ronald L.
                        Toms, Individually,
                           Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-03609
                       Honorable David A. Canales, Judge Presiding


                                       ORDER

        The Appellees’ Second Motion to Extend Time to File Brief is hereby GRANTED. Time
is extended to May 6, 2019. Further requests for extension of time in which to file appellees’
brief will be disfavored.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court